Opinion issued November 10, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00306-CV
———————————
In re TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY AND
TRANSAMERICA ANNUITY SERVICE CORPORATION, Relators

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relators, Transamerica Occidental Life Insurance Company and
Transamerica Annuity Service Corporation, filed a petition for writ of mandamus
complaining of the trial court’s January 31, 2011 post-judgment order denying their
“Motion to Determine the Amount of Judgment and Permit Offset.”[1]
We deny the
petition for writ of mandamus.  Any
pending motions are dismissed as moot.
PER CURIAM
 
Panel consists of Justices Keyes, Higley, and
Massengale.
 




1        The Honorable Linda Storey, Judge of the County Civil Court at Law No.
3 of Harris County, Texas.  The
underlying lawsuit is Rapid Settlements, Ltd. v. Green, No. 892,591 (Cnty.
Ct. at Law No. 3, Harris Cnty., Tex.).